Citation Nr: 1614941	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-15 961	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo (claimed as a chronic balance difficulty).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1972 to June 1976 and from November 1977 to November 1985.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2010, the Veteran testified before an RO Decision Review Officer (DRO).  In September 2015, the Veteran testified before the undersigned Veterans' Law Judge at a hearing held at the RO.  Transcripts of those proceedings are of record.

The issue of entitlement to service connection for a dental disorder, claimed as loss of a tooth, to include entitlement to VA dental treatment and / or for the purpose of establishing entitlement to compensation, has been raised by the record in November 2003 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Resolving any doubt in the Veteran's favor, his vertigo is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for vertigo have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for vertigo, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Vertigo

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004). 

The Veteran asserts that his vertigo began during service and has continued to present. 

VA treatment records and VA examination reports indicate that the Veteran is diagnosed with vertigo.  Service treatment records dated in November 1973, December 1973, and January 1974 indicate that the Veteran was treated for dizziness and episodic vertigo.  The January 1974 treatment record noted that the Veteran was assessed with on "labyrinthitis dizziness v. vestibular involvement v. benign positional vertigo."  Additionally, a January 1984 service treatment record noted that the Veteran reported a blurring sensation in his eyes and felt unbalanced when he moved his eyes quickly.  A May 1985 service treatment record noted that the Veteran had headaches and ear pain.  The Board notes that dizziness, blurred vision, feeling unbalanced, headaches, and ear pain are common symptoms of vertigo.  Accordingly, the first and second Shedden elements are met.  

Concerning the final Shedden element, evidence of a nexus between the Veteran's vertigo and his in-service symptoms, there is conflicting evidence of record.  

VA treatment records in October 2009 note that the Veteran had a long history of vestibulopathy that began following his participation in centrifuge testing many years ago while on active duty.  

In a September 2009 letter, the Veteran's wife stated that she had been a hospital corpsman in the Navy and had been stationed with the Veteran at the Naval Air Development Center prior to and after they married.  She stated that during this time, she had observed the physical effects the Veteran experienced during and after participating as a test subject for centrifuge testing.  She stated that his vertigo had been brought on from exposure to high gravitational (G)-forces during his centrifuge testing participation.  She reported that his vertigo was so bad that at times he would remain in his quarters for several days because of the nausea and headaches associated with his vertigo.  She further noted that the effects of his vertigo had continued ever since he was subjected to high G-force during service.  

At his May 2010 DRO hearing, the Veteran testified that he participated as a volunteer research and development subject doing centrifuge testing.  He reported that time, he participated in approximately six centrifuge projects and that this testing involved exposure to high G-force that ranged from 5 to 8, after which he began experiencing symptoms of vertigo which have continued for over 35 years. 

A June 2010 letter from Dr. Fisher, the Veteran's VA physician, noted that the Veteran's symptoms were very consistent with benign paroxysmal positional vertigo.  Dr. Fisher opined that the Veteran's high-G training during his military service very well could have precipitated his current condition. 

A July 2010 VA examination report noted that the Veteran reported that his vertigo symptoms began while he was a centrifuge research test subject in 1973.  The Veteran reported that he was exposed to G-force from 2 through 7, and that following one such test he began to experience vertigo and dizziness that continued to linger constantly.  

The Veteran submitted treatise evidence in April 2012 and July 2012.  An article entitled "Acceleration in Aviation: G-Force" from the Federal Aviation Administration indicated that humans are accustomed to gravity as the standard of 1 G-force and that G-forces above 1 can be hazardous from head to toe and suggested that exposure could result in inter alia vertigo.  The article entitled "The Lethal Touch of Acceleration" noted that that G-force could result in different symptoms according to the direction, amount, and time of exposure of the gravitational pull.  The article noted that G-force exposure could decrease the amount of oxygen to the brain.  It further noted that a normal person could typically tolerate about 5 Gs before experiencing G-induced loss of consciousness.   

A July 2012 VA examination report noted the Veteran's statements of being diagnosed with vertigo during service and being treated with positional therapy.  The examiner also acknowledged the Veteran's assertion that his vertigo was incurred in or caused by G-force pressures during centrifuge testing in 1973.  The examiner noted that a November 8, 1973 service treatment record indicated that the Veteran reported dizziness primarily during strenuous activities, and that a review of VA treatment records from October 2009 through June 2012 and found no mention of dizziness or vertigo.  The examiner opined that the Veteran's vertigo was less likely than not incurred in or caused by the Veteran's in-service injury, event, or illness.  In support of that opinion the examiner noted that there was no additional evidence to support the Veteran's claim and no confirmed evidence of vertigo with a known etiology.  Moreover, the Veteran's current workups were either negative or inconclusive. 

At his September 2015 hearing, the Veteran testified that during service he participated in centrifuge testing during which he was exposed to 2.5-8G's.  The Veteran stated that during testing he experienced intermittent vertigo, in the form of the room spinning, uneasiness, nausea, headaches, and eye pain.  He reported that since that time he had continued to experience intermittent vertigo.  He further noted that due to his training as a hospital corpsman, he knew what vertigo was, was able to identify it, and was able to associate it with his centrifuge activities.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current vertigo was incurred during active service.  As noted above, the Veteran currently has vertigo, he was repeatedly exposed to high G-forces during centrifuge testing, and was treated for and assessed with vertigo during service.  Moreover, the lay statements by the Veteran and his wife regarding the Veteran's symptoms during and after active service are competent and credible.  Additionally, the June 2010 letter from Dr. Fisher, while somewhat speculative, indicated that the Veteran's current symptoms very well could be due to his in-service exposure to high G forces.

The Board acknowledges the negative July 2012 VA opinion; however, the Board affords that opinion little probative value.  In rendering the negative opinion, the examiner did not acknowledge any of the VA treatment records noting the Veteran's reports of dizziness and vertigo, did not acknowledge the treatise evidence of record, and incorrectly stated that there was no evidence of diagnosis of vertigo with a known etiology.  While the Board acknowledges that Dr. Fisher's opinion was somewhat speculative it never the less provided a likely etiology of the Veteran's vertigo.  In light of the above, the July 2012 opinion is afforded little probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value").  In light of the June 2010 positive nexus opinion from Dr. Fisher, as well as the competent and credible lay evidence regarding the onset and continuity of the Veteran's vertigo symptoms, the Board finds that service connection for vertigo is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for vertigo is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


